         Case 2:18-cv-00525-RBL Document 88 Filed 02/20/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     FEB 20 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 ADRIENNE BENSON and MARY                       No. 18-36015
 SIMONSON, individually and on behalf
 of all others similarly situated,
                                                D.C. No. 2:18-cv-00525-RBL
               Plaintiffs - Appellees,          U.S. District Court for Western
                                                Washington, Seattle
   v.
                                                MANDATE
 DOUBLE DOWN INTERACTIVE,
 LLC, a Washington limited liability
 company and INTERNATIONAL
 GAME TECHNOLOGY, a Nevada
 corporation,

               Defendants - Appellants.


        The judgment of this Court, entered January 29, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Craig Westbrooke
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
